Citation Nr: 1623925	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-31 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the U.S. Army from January 1969 to January 1971, including service in the Republic of Vietnam from July 1969 to July 1970.  He received awards and decorations including a Combat Infantryman Badge (CIB).  The Veteran also had subsequent honorable service in the U.S. Army Reserves and in the Army National Guard from January 1971 through May 1985, as shown by the Veteran's reports and currently available service personnel records.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a RO hearing before a Decision Review Officer (DRO) in February 2013, and at a Board hearing before the undersigned in April 2016.  

Concerning hearing loss, in his August 2011 notice of disagreement, the Veteran stated that he disagreed with the May 2011 rating decision paragraph regarding bilateral hearing loss, and then stated that he believed his right ear hearing loss was due to noise exposure in service.  The RO interpreted this statement as limiting the Veteran's appeal for hearing loss to the right ear only.  Nevertheless, at the February 2013 DRO hearing, shortly before a February 2013 Supplemental Statement of the Case, the Veteran's representative stated that bilateral hearing loss was on appeal, and the DRO did not indicate otherwise.  Additionally, during the April 2016 Board hearing, the undersigned asked whether the Veteran intended his appeal to cover hearing loss in both ears; and the Veteran and his representative indicated that they believed hearing loss in both ears should be considered on appeal.  Under these circumstances, the Board finds that the Veteran has been led to believe that the issue of bilateral hearing loss is on appeal, not solely the right ear.  Thus, this issue on appeal is recharacterized as stated on the first page herein.

The issues of entitlement to service connection for a back disability and for bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's chronic tinnitus had its onset during combat service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304(d).


REASONS AND BASES FOR FINDING AND CONCLUSION

In his August 2010 claim, the Veteran asserted that his tinnitus began in 1970, or during his active duty period, but that he had not sought treatment for this condition.  The Veteran has asserted that his current tinnitus is due to noise exposure during combat in Vietnam, or from July 1969 through July 1970, as a squad leader for a mortar company.  See, e.g., 2013 and 2016 hearing transcripts; DD Form 214.  

During the September 2010 VA examination, the Veteran reported having constant tinnitus for the past 10 to 12 years.  During the February 2013 DRO hearing, the Veteran testified that he did not notice ringing in the ears during service, and that he did not report any problems at service discharge.  He further stated that he did not know what was wrong and did not realize what the ringing in ears was at that time.  During the April 2016 Board hearing, the Veteran testified that he could not recall the first date when he noticed a problem with tinnitus, but that his "whole head buzzes."  He stated that he remembered several times during service where there was a "really loud noise" around guns, that his ears would be ringing or buzzing for a long time afterwards, and that he had been having buzzing in his ears since that time.  It appears that the Veteran's testimony pertained to active duty.

The Veteran is competent to provide evidence of a diagnosis of tinnitus because the condition is generally subjective in nature and is observable by a lay person.  Further, the Veteran received a CIB, which establishes that he engaged in combat with the enemy; and his military occupational specialty during active duty was an infantry indirect fire crewman, which is consistent with the Veteran's reports of the circumstances of his injury.  Thus, his lay reports of noise exposure and having symptoms of tinnitus at that time are sufficient to establish the occurrence of these injuries and symptoms under the combat presumption.  38 C.F.R. § 3.304(d).  

After active duty, service personnel records from the Army Reserves and National Guard from 1971 through 1985 show that the Veteran's military occupational specialties included rifle mortarman, cook, and food service specialist.  His duties as a rifle mortarman would have been consistent with some continued military noise exposure.  VA considers active service, as required for service connection, to include periods of active duty; periods of active duty for training (ACDUTRA) where a disability was incurred due to injury or disease; and periods of inactive duty training (IDT) where disability was incurred due to injury.  See 38 C.F.R. § 3.6.  

The Veteran testified in February 2013 that he had a civilian job as a packer in a factory, which involved exposure to noise at times that was similar to what he experienced during service.  However, the Veteran stated that this did not occur often, and that the noises were never comparable to the noise of a mortar exploding.  He reported similar civilian occupational noise exposure, as well as recreational noise exposure to hunting and shooting, during the September 2010 examination.

The September 2010 VA examiner stated that the "etiology of the tinnitus is something other than noise exposure in the military."  As no rationale was provided for this opinion, it has very low probative value.  Moreover, the Veteran subsequently provided additional pertinent evidence as to the timing of symptoms.

Although there is some conflicting evidence as to the timing of the Veteran's symptoms, it is possible that this was due to him discussing when his constant symptoms, as opposed to persistent and recurring symptoms, occurred.  

Resolving reasonable doubt in the Veteran's favor, the evidence establishes that he first began having persistent and recurrent symptoms of tinnitus during active service, and his current tinnitus was incurred during service.  Thus, service connection is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tinnitus is granted.


REMAND

There is an indication of relevant outstanding records that may help substantiate the remaining claims on appeal, and new VA medical opinions are necessary.  Further, the Veteran should be notified of the requirements to establish service connection based on active service (ACDUTRA or IDT) in the National Guard or Reserves.  

Concerning the spine, the Veteran has a currently diagnosed disability of degenerative joint disease of the lumbar spine.  See, e.g., September 2010 VA examination.  He has primarily stated that he believes this disability began as a result of a June 1978 injury during active service in the Army National Guard.  See, e.g., August 2010 VA Form 21-526; August 2011 notice of disagreement.  

The Veteran has also reported that he injured his back on at least one occasion while lifting and carrying a heavy gun and ammunition during combat service in Vietnam.  The Veteran testified that he did not seek treatment at that time, but that he continued to have back problems, although he denied reporting a back problem at his service discharge examination.  See 2013 and 2016 hearing transcripts.

The Veteran's service treatment records documented a back injury with pain for three weeks in February 1969; and in July 1969 while serving in Vietnam, when he reported back pain after trying to lift a dresser and was noted to have sprained his back.  Although there was no documented complaint of a back injury related to combat, the Veteran's lay statements are sufficient to establish the occurrence of such an injury because he received a CIB for service in combat, which would have been between July 1969 and July 1970.  See 38 C.F.R. § 3.304(d) (2015).  

The Veteran was discharged from active duty in January 1971, and he enlisted in the Army Reserves and Army National Guard for several periods from January 1971 through May 1985.  In an August 1972 service evaluation, the Veteran reported being in a motor vehicle accident in May 1972, with no further details provided; thus, it is unclear if this accident was during a period of active service.  
Thus, the dates of the Veteran's ACDUTRA and IDT service should be clarified.

At his February 2013 hearing, the Veteran testified that he sought VA treatment for his back in 1974, and he believed that he may have been diagnosed with a slipped disc at that time.  There is no indication that such records were requested, and the only VA treatment records in the claims file are from June 2009 through July 2012.

The Veteran's service treatment and personnel records also confirm that he suffered a back injury on June 13, 1978, which was determined to be in the line of duty while on ACDUTRA. In a June 15, 1978, service treatment record, the Veteran denied radicular symptoms, and the impression was a minor right paraspinal muscle strain.  In his August 2010 claim, the Veteran reported treatment at the U.S. Army Hospital at Fort McCoy for this June 1978 back injury.  It is unclear if all such records were obtained, as hospital records may be held separately from service treatment records.  Indeed, the September 2010 VA examiner noted a diagnosis of back strain, and that there were no other records in the claims file concerning the nature of this injury.  Thus, efforts should be made to obtain any such records.

After obtaining any available, outstanding records pertaining to the Veteran's back condition, a new VA medical opinion is necessary concerning the etiology of his current disability, with consideration of all pertinent lay and medical evidence.  38 C.F.R. § 3.159(c) (2015).  The September 2010 VA examiner stated that the Veteran's current X-ray findings and reported history indicated that his present back condition was consistent with the normal progression of degenerative joint disease of the spine for his age of 66 years.  The examiner stated that he would have to resort to mere speculation to conclude that the Veteran's injury as documented in 1978 during service contributed to his present symptoms because the only diagnosis given at the time was muscle strain, with no radiological evidence available for consideration.  This opinion is inadequate, as the examiner does not appear to have considered the Veteran's other documented injuries during active service, or his competent reports of continuing back pain since 1969 and treatment as noted above.

In this regard, the Board notes that the Veteran denied any back trouble or recurrent back pain, and no clinical spinal abnormality was found, at several military examinations from January 1971 through September 1984.  Nevertheless, the Veteran is competent to report continuing observable low back symptoms since his first documented injury in 1969, and the medical evidence confirms that he did, in fact, have back injuries and symptoms between these service evaluations.  Notably, although the Veteran signed a form in March 1979 in lieu of an examination, stating that he had not had treatment since his April 1977 evaluation, the records show that he actually did have treatment for his back in June 1978.  As noted by the September 2010 VA examiner, the Veteran also worked in a foundry for 30 years before retiring in 2002, i.e., during the time he was in the Army National Guard.  

Concerning the Veteran's claim for hearing loss, the September 2010 VA examiner diagnosed left ear sensorineural hearing loss based on testing that met VA's criteria for a disability, but testing of the right ear did not rise to the level of disability.  See 38 C.F.R. § 3.385.  There must be a current disability for service connection.

As the last medical records are dated July 2012, and the Veteran has testified to continued hearing difficulties in both ears, including in 2013 and 2016, a new VA examination and any more recent medical records should be obtained to determine whether there is a current right ear hearing loss disability.  38 C.F.R. § 3.159(c).

Further, the September 2010 examiner's etiology opinion, including in a March 2011 addendum, that left ear hearing loss was less likely than not incurred during service was inadequate because it did not appear to consider all pertinent evidence.  As summarized below, the Veteran made competent reports as to the timing of his observable hearing loss symptoms and combat; and there is evidence of threshold shifts and a bilateral hearing loss disability in military evaluations after the Veteran's active duty.  The Veteran also had noise exposure while in the Reserves and Army National Guard.  Thus, a new medical opinion is necessary.  

The Veteran has asserted that his current hearing loss difficulties are due to his noise exposure during combat in Vietnam, or from July 1969 through July 1970, as a squad leader for a mortar company.  See, e.g., 2013 and 2016 hearing transcripts.  As noted above, the Veteran's military occupational specialty during active duty through January 1971 was an infantry indirect fire crewman, and he received a CIB.  Thus, his lay reports of noise exposure and having hearing difficulties at the time are sufficient to establish the occurrence of these injuries and symptoms under the combat presumption.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The U.S. Court of Appeals for the Federal Circuit has held that the § 1154(b) presumption would also extend to the Veteran's reports of permanent disability such as hearing loss beginning at the time of injury during combat, so as to establish incurrence during service.  See Reeves v. Shinseki, 682 F.3d 988, 998-1000 (Fed. Cir. 2012).  However, the Federal Circuit further explained that "[e]ven when the statutory combat presumption applies, a veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty."  Id. at 999 n. 9.  As such, the Veteran would have to show that the "disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Id. at 1000.  

In other words, the presumption of service incurrence is rebuttable by clear and convincing evidence that permanent disability such as hearing loss did not start during combat.  See 38 C.F.R. § 3.304(d).  In such a situation, competent and credible evidence of a nexus to active service is still required for service connection.  

In this regard, in his August 2010 claim, the Veteran asserted that his hearing loss began in 1970, or during his active duty service, but that he had not sought treatment.  In contrast, during the September 2010 VA audiology examination, the Veteran reported noticing decreased hearing for the past 4-5 years, or since 2005 or 2006.  In February 2013, the Veteran testified that he did not notice hearing loss during service and did not report any problems at service discharge, but that he had noticed hearing loss problems off and on since service.  The Veteran stated that his symptoms became bad enough for him to seek treatment 4-5 years prior to the 2013 DRO hearing (or around 2008), at which point he underwent a hearing test at the Jackson VA Medical Center (VAMC) and was told he had 25 percent hearing loss.  

The earliest VA treatment records currently in the claims file are from June 2009, and they do not include any hearing test or diagnosis of hearing loss.  Thus, any such records should be obtained upon remand.

Approximately 25 years prior to his claim, the Veteran's September 1984 military evaluation for the Army National Guard showed measurable hearing loss, and he was assigned a profile of H-2 for abnormal hearing.  Testing at that time showed pure tone thresholds at 500 to 4000 Hertz (with no measurement at 3000 Hertz) in the right ear of 40, 30, 10, and 5 decibels, respectively; and in the left ear of 45, 25, 15, and 25 decibels, respectively.  These measurements met VA's criteria for hearing loss disability in both ears, with thresholds of 40 decibels or greater.  See 38 C.F.R. § 3.385.  Moreover, it is not necessary to meet VA's disability criteria for hearing loss during service to warrant service connection, as long as the evidence as a whole shows that a current disability was at least as likely as not incurred or aggravated by active service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

As noted above, subsequent testing at the September 2010 VA examination showed a hearing loss disability for VA purposes in the left ear, but not in the right ear.  In particular, pure tone thresholds at 500 to 4000 Hertz were 25, 20, 20, 25, and 25 decibels, respectively, and the speech reception score was 96 percent.  Left ear pure tone thresholds were 20, 25, 35, 50 and 45 decibels, respectively, with a 94 percent speech reception score.  Thus, the significance of the 1984 test results is unclear.

Prior military examinations showed hearing test results within normal limits, with pure tone thresholds of 20 decibels or below.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In his January 1971 active duty separation examination, the Veteran reported ear trouble, but pure tone thresholds were recorded as 0 decibels.  Subsequent evaluations showed higher decibels in April 1977 (ranging from 5 to 10 decibels) and November 1981 (ranging from 0 to 20 decibels); these threshold shifts should be considered in determining the likely etiology of the current hearing loss.

Additionally, the Veteran's service treatment records documented treatment for external otitis in the right ear in May 1969, prior to his combat service; as well as for earache and otitis media during the Veteran's period of service in Vietnam, in September 1969 and August 1970.  After active duty, the Veteran's duties in the Army Reserve and Army National Guard also included rifleman mortarman.  

As discussed above, the Veteran also had some non-military noise exposure through employment that was partially concurrent in time with his Reserves and National Guard service.  He testified in 2013 that his job in a factory involved exposure to noise at times that was similar to what he experienced during service, but not often and not at a level that was comparable to the noise of a mortar exploding.  

In light of the above, a new medical examination and opinion should be obtained, with consideration of all pertinent evidence, to determine whether a current right or left ear hearing loss disability was incurred or aggravated by the Veteran's active service, to include noise exposure during active duty, ACDUTRA, or IDT.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the requirements to establish service connection based on active service in the National Guard or Reserves.  Allow time for a response.

2.  Request the Veteran to identify any providers of treatment for his back condition or hearing loss prior to June 2009, to include as related to the back in 1974, and as related to a motor vehicle accident in May 1972.  

After obtaining any necessary release for non-VA records, request copies of any identified records.  

Also, obtain copies of any VA treatment records dated prior to June 2009, to include any audiograms or hearing test results at the Jackson VAMC, and since July 2012.

3.  Contact the appropriate records repository to clarify the dates of the Veteran's active duty for training (ACDUTRA) and inactive duty (IDT) dates in the Army Reserves and Army National Guard in Wisconsin and Mississippi from January 1971 through May 1985.

4.  Ensure that all service treatment records for the Veteran's service in the Army Reserves and National Guard have been obtained, to include any examination associated with his final service discharge in May 1985, and any records of hospital or inpatient treatment for a back injury at Fort McCoy, Wisconsin, in June 1978.  

5.  For all of the above records development directives, if any identified Federal records cannot be obtained or do not exist, or if any private records are not received after reasonable attempts, notify the Veteran of the attempts to get the records and any further attempts that will be made, and allow him an opportunity to provide the records.

6.  After completing the above to the extent possible, forward the entire claims file to the September 2010 VA spine examiner, or to another appropriate examiner if that individual is not available, for an addendum opinion regarding the Veteran's current back disability.  (A full examination is not required unless deemed necessary.) 

The AOJ should provide the examiner with a list of any verified active duty, ACDUTRA, and IDT dates.  

The examiner should respond to the following, based on examination and interview of the Veteran, any necessary tests or studies, and review of the entire claims file:

(a)  Identify all currently diagnosed low back disabilities; state whether there is organic disease of the spine in addition to degenerative joint disease (arthritis) as shown by 2010 X-rays.

(b)  Was any current low back disability at least as likely as not (50 percent or more probability) incurred during the Veteran's period of active duty through January 1971?  Or, did arthritis or any diagnosed organic disease of the nervous system for the lumbar spine first become manifest to a compensable degree within one year after his discharge from a verified period of active duty?

In responding to these questions, the examiner should consider the documented treatment for back injuries and symptoms in May 1969 and July 1969, as well as the Veteran's reports of injuries during combat between July 1969 and July 1970, which are presumed to have occurred as described by the Veteran.  The examiner should also consider the Veteran's competent reports as to the timing of his back symptoms, along with other pertinent evidence during and after active duty.

(c)  If the Veteran's current back disability was not incurred during active duty, is it at least as likely as not that it was incurred or aggravated by injury during a verified period of ACDUTRA or IDT from January 1971 through May 1985?  

Or, was the current back disability at least as likely as not incurred or aggravated by disease during a verified period of ACDUTRA?

In responding to these questions, the examiner should consider the documented treatment for back injury and symptoms in June 1978, which was in line of duty during ACDUTRA; as well as the Veteran's reports concerning this injury and treatment and the timing of his back symptoms; along with other pertinent evidence during and after his Reserves and National Guard service.

(d)  In responding to all of the above, the examiner must provide an explanation for any opinion offered.  The Veteran is competent to report pain and other observable symptoms, and his lay statements should be considered together with the other available lay and medical evidence.  

If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of corroborating medical documentation.  

If an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

7.  After all available, relevant records have been associated with the claims file, schedule the Veteran for a new VA examination for his hearing loss.

The AOJ should provide the examiner with a list of any verified active duty, ACDUTRA, and IDT dates.  

The examiner should respond to the following, based on examination and interview of the Veteran, any necessary tests or studies, and review of the entire claims file:

(a)  State whether the Veteran has had a hearing loss disability in the right ear at any time during his claim period, or since August 2010.

(b)  Was any current left or right hearing loss disability at least as likely as not (50 percent or more probability) incurred during the Veteran's active duty through January 1971?  Or, did hearing loss (which is considered organic disease of the nervous system) first become manifest to a compensable degree within one year after his discharge from a verified period of active duty?

In responding to these questions, the examiner should consider the documented treatment for ear conditions in May 1969, September 1969, and August 1970; as well as the Veteran's reports of hazardous noise exposure during combat between July 1969 and July 1970, which are presumed to have occurred as described by the Veteran.  The examiner should also consider the Veteran's competent reports as to the timing of observable hearing loss symptoms, along with other pertinent evidence during and after active duty period(s).

(c)  If any current hearing loss disability was not incurred during active duty, is it at least as likely as not that it was incurred or aggravated by injury (to include hazardous noise exposure or acoustic trauma) during a verified period of ACDUTRA or IDT from January 1971 through May 1985?  

Or, was a current hearing loss disability at least as likely as not incurred or aggravated by disease during a verified period of ACDUTRA?

In responding to these questions, the examiner should consider the Veteran's duties in the Reserves and National Guard as a rifleman mortarman; the hearing threshold shifts in military evaluations in April 1977, November 1981, and September 1984; and the Veteran's reports concerning his noise exposure and timing of noticeable hearing loss symptoms; along with other pertinent evidence during and after service.

In particular, the examiner should discuss the significance of the September 1984 results that met VA's criteria for a hearing loss disability bilaterally, and assignment of a profile for abnormal hearing, as compared with later tests.

The examiner is advised that it is not necessary to for the Veteran to have met VA's disability criteria for hearing loss during military service.  Rather, the examiner should consider the evidence as a whole and offer an opinion as to whether the current disability was at least as likely as not incurred or aggravated by active service.  

(d)  In responding to all of the above, the examiner must provide an explanation for any opinion offered.  The Veteran is competent to report observable symptoms, and his lay statements should be considered together with the other available lay and medical evidence.  

If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of corroborating medical documentation.  

If an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

8.  If any benefit sought on appeal remains denied upon remand, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims that are remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


